FILED
                            NOT FOR PUBLICATION                             OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHARLES GLENN NORMAN, Jr.,                       No. 12-15615

               Petitioner - Appellant,           D.C. No. 2:06-cv-02235-MCE

  v.
                                                 MEMORANDUM *
JOHN DOVEY; ATTORNEY GENERAL
FOR THE STATE OF CALIFORNIA,

               Respondents - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                            Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       California state prisoner Charles Glenn Norman, Jr., appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as

untimely. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Norman does not dispute on appeal the district court’s determination that his

petition was untimely. Even if this issue were not waived by Norman’s failure to

brief it, see Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999), the record

supports the district court’s conclusion. Norman’s petition was filed beyond

AEDPA’s limitations period, and he is not entitled to either equitable or statutory

tolling. See Holland v. Florida, 130 S. Ct. 2549, 2562 (2010) (equitable tolling

available where the petitioner shows “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing”) (internal quotations omitted); Ferguson v. Palmateer, 321

F.3d 820, 823 (9th Cir. 2003) (“section 2244(d) does not permit the reinitiation of

the limitations period that has ended before the state petition was filed”).

      We construe Norman’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                     12-15615